Title: To Thomas Jefferson from Martha Jefferson Randolph, 22 February 1799
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Bellmont February 22, 1799

Uncertain whether this will still find you at Philadelphia or no, I shall write but a few lines; happy in the thought of it’s being the last Time I shall have it in my power to do so, before we embrace you. I have heard from Maria since the letter I recieved from you containing an account of her indisposition and recovery, and Mr Eppes mentioned that she had been again unwell, too much so to go to Mnt Blanc the appointed day. I have not heard from her since by which I hope it has not proved serious. your tobacco is not gone down yet, George (smith) continues ill confined in Milton and some of the others are unwell, I do not recollect who but Mr Randolph has been over several times lately so I suppose they have not suffered. adieu Dearest Father your return is the favorite theme of us all, even little Ellen talks incessantly of you & I am certain she will know you, for she speaks with great tenderness of you, more, than she would of a person she did not remember, and Love. her constant message is to come home and bring her a cake. adieu once more believe me with tenderness unspeakable your affectionate child

 M. Randolph

 